DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-9 are presented for examination and are allowed.

Priority
3.         Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0142357, filed on November 19, 2018.


Examiner’s Statement of Reasons Allowance 
4.        The following is an examiner’s statement of reasons for allowance: 

        Prior art of record Song et al (2018/0175116) discloses the limitation of independent claims 1, 7 and 9 wherein in regards independent claim 1 a display device (Fig 1 and Par 0005), comprising; a light-emitting element (Fig 10 item 120) disposed on a substrate (Fig 10 item 111), the light-emitting element (Fig 10 item 120) comprising a plurality of grouped cathode electrodes (Fig 10 item 126); an encapsulation unit (Fig 10 item 140) disposed on the light-emitting element (Fig 10 item 120); and a plurality of grouped black matrices (Fig 10 item 194) disposed on the encapsulation unit (Fig 10 item 140), the plurality of grouped black matrices intersecting the plurality of grouped cathode electrodes (Fig 10) discloses plurality of grouped black matrices (194) intersecting the cathode electrodes (126); the touch routing lines connected to the plurality of grouped cathode electrodes (Fig 1). In regards to independent claim 7 & 9 Song et al (2018/0175116) discloses the limitation of independent claims 7 and 9 wherein a display device (Fig 1 and Par 0005), comprising; a light-emitting element (Fig 10 item 120) disposed on a substrate (Fig 10 item 111), the light-emitting element (Fig 10 item 120) comprising a plurality of grouped cathode electrodes (Fig 10 item 126); an encapsulation unit (Fig 10 item 140) disposed on the light-emitting element (Fig 10 item 120); and a plurality of grouped black matrices (Fig 10 item 194) disposed on the encapsulation unit (Fig 10 item 140). However prior art of record singularly or in combination thereon fails to disclose claimed limitation of independent claim 1 wherein second touch-routing lines connected to the plurality of grouped black matrices; independent claim 7 wherein a partition wall disposed between the plurality of grouped cathode electrodes; and independent claim 9 wherein the bank, which forms an undercut structure together with the passivation film, is disposed between the plurality of grouped cathode electrodes. Furthermore, independent claims 1, 7, and 9, recites the same features that were found allowable in parent application no. 16/667538, which was issued as U.S. Patent No. 11,073,928, on October 29, 2019. Accordingly, the present claims are found to be allowable. Therefore, said claim limitation in combination with dependent claims are found to be allowable over prior art of record. Thus claims 1- 9 are found to be allowed over cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BENYAM KETEMA/Primary Examiner, Art Unit 2626  
       01/15/2021